Citation Nr: 0611243	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for right 
shoulder hypertrophy, with partial tear of the supraspinatus 
and subscapular muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 1991 to November 
2000 with 15 years and 3 months prior active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that rating decision, the RO granted 
service connection for acromioclavicular hypertrophy, right 
shoulder with partial tear of supraspinatus and subscapular 
muscles, and assigned that disability an initial 
noncompensable rating.  The veteran perfected an appeal to 
the Board as to that rating assigned.

In a December 2004 decision, the Board granted a 10 percent 
initial rating for the right shoulder disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  The veteran did not 
appeal to the Court a separate appealed (to the Board) rating 
claim regarding a left ankle disability adjudicated by the 
Board in the December 2004 decision. 

In January 2006, while his case was pending at the Court, the 
VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion); seeking an order vacating and remanding the December 
2004 Board decision with respect to the part of the Board 
decision which denied the claim for entitlement to an initial 
evaluation in excess of 10 percent for right shoulder 
hypertrophy, with partial tear of the supraspinatus and 
subscapular muscles.  In a February 2006 Order, the Court 
granted the Joint Motion, thereby vacating the Board's 
December 2004 decision as to the right shoulder rating claim, 
and remanded the case to the Board for readjudication 
consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development is necessary in the current appeal for 
the following reasons.

In the January 2006 Joint Motion, which was granted by the 
Court, regarding the Board's December 2004 decision, the 
parties agreed that the Board did not have adequate evidence 
of range of motion to properly evaluate the veteran's right 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005), pertaining to the limitation of motion of the 
arm.  

As agreed to by the parties in the Joint Motion, the Board 
finds that at the time of the December 2004 decision the 
record did not contain adequate evidence with respect to that 
medical evidence required to rate the shoulder disability 
under criteria for rating based on limitation of motion of 
the arm.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5201; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the December 2004 decision, the Board granted a 10 percent 
rating for the right shoulder disability.  That decision was 
made on the basis that the service-connected disability 
involved degenerative joint disease and was manifested by 
some limitation of motion; though not at a compensable level 
under the appropriate diagnostic code pertaining to 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201.

Diagnostic codes such as these include limitation of motion 
in their rating criteria.  For disabilities evaluated on the 
basis of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2005), pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry is not to be limited to muscles 
or nerves.  These determinations are, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran's last VA examination of his right shoulder 
disability was conducted in February 2002, more than four 
years ago.  The report of that examination, while noting the 
veteran's complaints of pain in the acromioclavicular area, 
contained insufficient information to be considered 
responsive to the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
required by the decision of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran essentially contends that his right shoulder 
disability causes him chronic pain and limitation of motion 
due to this pain, resulting in functional loss.  In May 2004, 
he testified before the undersigned that the pain was pretty 
significant on motion above the shoulder height.

In sum, the most recent examination of the right shoulder is 
inadequate for rating purposes, and was conducted in February 
2002, more than four years ago and before surgery in April 
2003.  The fulfillment of the VA's statutory duty to assist 
the appellant includes providing additional VA examination by 
a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board is of the opinion that the veteran should be 
provided VA orthopedic examination as instructed below; with 
adequate assessment of functional limitation as a result of 
pain or painful motion, to include functional loss during 
flare-ups associated with his right shoulder hypertrophy, 
with partial tear of the supraspinatus and subscapular 
muscles.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lastly, where a claim is predicated on establishing an 
initial rating at the time of the grant of service 
connection, as in the case here in which service connection 
was granted and the veteran appealed the initial rating 
assigned, the ruling announced in Dingess/Hartman, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), would be for 
consideration.  The Court held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Id., slip op. at 4.  In this regard, the notice 
provided to the appellant is inadequate as regards these 
elements.  The appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.

As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant as to the type of evidence that is needed to 
establish a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.   Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 
2006). 

2.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his right 
shoulder condition since service.  The RO 
should appropriately proceed to request 
copies of any outstanding (not currently 
of record) medical records of private 
treatment for the right shoulder for that 
period from all sources identified .  

3.  The RO should also obtain any VA 
medical records of treatment of his right 
shoulder condition which is outstanding 
for the period since February 2004 (date 
of last VA treatment record).  All efforts 
to obtain these VA records should be fully 
documented, and the RO should request that 
the VA facility provide a negative 
response if records are not available.

4.  The RO should schedule the veteran for 
VA orthopedic examination (for 
compensation and pension purposes), to 
determine the nature and severity of his 
service-connected right shoulder 
hypertrophy, with partial tear of the 
supraspinatus and subscapular muscles. 

The RO must make the claims file available 
to the examiner, who should review the 
claims folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiners should 
include in the examination report the 
rationale for any opinion expressed.  

The examiner should note the ranges of 
right shoulder abduction and flexion in 
degrees.  The examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's right shoulder.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should also note whether 
there is any additional limitation of 
abduction or flexion due to pain, weakened 
movement, excess fatigability, or 
incoordination.  This determination should 
be expressed in terms of degrees of 
additional limitation of motion.

In addition, after considering the 
veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should render an assessment, 
if feasible, based on the above-referenced 
findings, as to whether motion of the 
veteran's right arm is best characterized 
as: limited to (a) shoulder level; (b) 
midway between the side and shoulder 
level; or (c) 25 degrees from the side. 

The examiner should specifically note 
whether or not there is ankylosis of the 
scapulohumeral articulation (the scapula 
and humerus move as one).  If so 
ankylosed, the examiner should indicate 
whether there is (a) favorable ankylosis, 
with abduction possible to 60 degrees, and 
the veteran able to reach his mouth and 
head; (b) ankylosis that is intermediate 
between favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

With respect to the right humerus, the 
examiner should specifically report as to 
whether or not there is malunion, 
nonunion, fibrous union, or absence of the 
head.  

The information requested in this remand 
is needed to evaluate the disability in 
accordance with applicable law and 
regulations.  It is, therefore, important 
that the examination report contain all of 
the requested information if possible.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries, the examiner should explain why 
not.

5.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claim on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






